[Cite as Nigh Law Group, L.L.C. v. Pond Medical Ctr., Inc., 2022-Ohio-2036.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


 The Nigh Law Group LLC,                              :
                                                                           No. 21AP-558
                  Plaintiff-Appellee,                 :                          &
                                                                           No. 21AP-559
 v.                                                   :                 (C.P.C. No. 19CV-9509)

 Pond Family Medical Center, Inc.,                    :             (REGULAR CALENDAR)

                  Defendant-Appellant.                :



                                         D E C I S I O N

                                      Rendered on June 16, 2022


                On brief: Anspach Meeks Ellenberger LLP and David A.
                Herd, for appellee. Argued: David A. Herd.

                On brief: David Pond, pro se. Argued: David Pond.

                 APPEALS from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Attempted intervenor-appellant, David Pond, appeals pro se from a
judgment of the Franklin County Court of Common Pleas striking the pleadings he filed on
behalf of defendant, Pond Family Medical Center, Inc. ("PFMC"), and granting default
judgment in favor of plaintiff-appellee, The Nigh Law Group LLC ("Nigh Law"). For the
following reasons, we dismiss Pond's appeal filed on behalf of PFMC and affirm the trial
court's judgment with respect to Pond's appeal in his individual capacity.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} This case began when Nigh Law filed a complaint in the Franklin County
Municipal Court asserting claims on account, for breach of contract, and for unjust
enrichment. The complaint named as defendants PFMC and "John and Jane Doe Owners,
Nos. 21AP-558 & 21AP-559                                                                             2


Shareholders, Principals and/or Responsible Parties."1 Nigh Law sought $3,279.50, plus
interest, for legal services rendered to PFMC.
       {¶ 3} Pond filed a counterclaim against Nigh Law alleging malpractice and
fraudulent inducement and seeking damages of $140,886.82. Pond filed the counterclaim
as "David Pond[,] President for Pond Family Medical Center[,] Inc." (Counterclaim at 1.)
Because the counterclaim exceeded the Municipal Court's monetary jurisdiction, the case
was transferred to the Franklin County Court of Common Pleas.
       {¶ 4} After the transfer, Pond moved to join the action in his individual capacity as
a third-party defendant, asserting PFMC was insolvent and unable to afford counsel. Pond
sought to join the action "to be able to state the facts of the case as to what happened to
Pond Family Medical Center Inc., due to the acts and the omissions and overall legal
malpractice of Joe Nigh." (Nov. 26, 2019 Mot. to Join at 1.)
       {¶ 5} Nigh Law moved to strike the counterclaim, asserting Pond could not
represent PFMC because he was not an attorney. Nigh Law also moved to strike Pond's
motion to join as a third-party defendant, asserting it was untimely and had been filed
without leave of court. The trial court granted the motion to strike Pond's motion to join as
a third-party defendant.
       {¶ 6} Pond later filed a second motion to join as a third-party defendant, asserting
he had suffered damages in his individual capacity due to the actions of Nigh Law. Pond
claimed PFMC was insolvent and could not obtain legal counsel. Following a status
conference at which Pond indicated he had been unable to obtain counsel for PFMC, the
trial court issued an order on February 13, 2020, striking all filings submitted by Pond.
       {¶ 7} Pond subsequently filed an amended counterclaim arguing he had been made
a party defendant to the case in his individual capacity. The amended counterclaim
asserted claims against Nigh Law for malpractice, breach of contract, breach of fiduciary
duty, and fraudulent inducement and sought damages of $39,062,699.75. Pond later
moved for summary judgment or default judgment on his amended counterclaim. Nigh
Law moved to strike the amended counterclaim because Pond was not a party to the case




1Nigh Law ultimately moved to dismiss all "John and Jane Doe" defendants named in the complaint and the
trial court granted that motion.
Nos. 21AP-558 & 21AP-559                                                                    3


in his individual capacity and could not represent PFMC. Pond also moved for sanctions
against Nigh Law's counsel, asserting he failed to serve various filings on PFMC or Pond.
      {¶ 8} Nigh Law moved for default judgment on its claims against PFMC, asserting
PFMC failed to timely file an answer or otherwise appear in the action.
      {¶ 9} The trial court entered an order on October 8, 2021, striking all pleadings
filed by Pond on behalf of PFMC, including the amended counterclaim, pursuant its prior
order of February 13, 2020. The trial court also granted Nigh Law's motion for default
judgment against PFMC. Pond timely appealed the trial court's order.
II. ASSIGNMENTS OF ERROR
      {¶ 10} Pond assigns the following as trial court error:
             [1.] The trial court Erred and abused its discretion when it
             ignored the multiple filings to include initial plaintiff filings
             and argument in court that the initial and amended
             countersuits filed by David Pond were filed for David Pond
             himself and not for the corporation.
             [2.] The trial court erred and abused its discretion and
             showed bias when the Trial court did not follow the Ohio
             Rules of Procedure to allow an interested party and a named
             defendant to either join a lawsuit, or to have a say in trial.
             [3.] The trial court erred and abused its discretion and showed
             bias when it not only ignored motion for summary judgment
             and or default judgment for Defendant David Pond but had
             these stricken from the record as if they never happened.
             [4.] The Trial court erred when it removed motions and
             responses and complaints and amended counter complaints
             from David Pond from the Trial record when notice of appeal
             was filed with the trial court notifying the Trial court that an
             appeal has been filed on this decision to strike.
             [5.] The trial court erred and abused its discretion and showed
             bias when it went against the weight of the evidence the burden
             of proof and did not provide summary judgment or default
             judgment for David Pond
             [6.] The trial court erred and abused its discretion and showed
             bias when the trial court ignored that Plaintiff was in error in
             their motion to strike David Ponds Personal counter complaint
             when they argued that the counter complaint was filed for the
             corporation when it is clearly not for the corporation.
Nos. 21AP-558 & 21AP-559                                                                    4


                [7.] The trial court erred and abused its discretion and showed
                bias by ignoring the Ohio Rules of civil Procedure rule and not
                joining David Pond to the lawsuit for his counter claim
                [8.] The trial court erred and abused its discretion and showed
                bias when it ignored the Ohio Rules of Civil Procedure Rule 19.
                [9.] The trial court erred and abused its discretion and showed
                bias when it ignored rule Ohio Rules of Civil Procedure 21 and
                neither joined David Pond to this suit, and by dismissing his
                claim.
                [10.] The trial court erred and abused its discretion and
                showed bias when it Ignored David Ponds response to motion
                to strike filed 12 January 2021
                [11.] The trial court erred and abused its discretion and showed
                bias when it completely dismissed a motion to sanction
                Mr. Keck for Fraud, and dismiss any motion or claim that
                Mr. Keck has not properly serviced.
                [12.] The court erred when they did not see the fraud
                committed by Plaintiff Attorney when they admitted on 10 Dec
                2019 filing that original Counterclaim by David Pond was filed
                for him, personally then every other motion to strike they claim
                David Pond filed counterclaim for Pond Family Medical Center
                Inc.,
(sic passim.)
III. LEGAL ANALYSIS
       {¶ 11} Initially, we note Pond filed two notices of appeal, which have been
consolidated by this court.      He filed the notice of appeal in case No. 21AP-558 as
"CEO/Shareholder/Power of Attorney David Pond." This suggests Pond was attempting to
file the appeal in case No. 21AP-558 on behalf of PFMC. "A corporation cannot maintain
litigation in propria persona, or appear in court through an officer of the corporation or an
appointed agent not admitted to the practice of law." Union Sav. Assn. v. Home Owners
Aid, 23 Ohio St.2d 60 (1970), syllabus. See also Cleveland Bar Assn. v. CompManagement,
Inc., 111 Ohio St.3d 444, 2006-Ohio-6108, ¶ 22 ("In regard to corporations, a layperson
generally may not represent the corporation or take any legal action on behalf of the
corporation before a court or administrative agency."); Geiger v. King, 10th Dist. No. 03AP-
1228, 2004-Ohio-2137, ¶ 9 ("[C]ourts have held that a complaint or other pleading
undertaken on behalf of a corporation by a non-attorney is a nullity."). Pond is not admitted
to the practice of law in Ohio and therefore cannot file a notice of appeal on behalf of PFMC.
Nos. 21AP-558 & 21AP-559                                                                     5


Accordingly, we dismiss the appeal in case No. 21AP-558. See Navy Portfolio, L.L.C. v.
Avery Place, LLC, 10th Dist. No. 13AP-1071, 2014-Ohio-3401, ¶ 10 (dismissing appeals filed
by non-attorney owner on behalf of limited liability company); Campus Pitt Stop, L.L.C. v.
Ohio Liquor Control Comm., 10th Dist. No. 13AP-622, 2014-Ohio-227, ¶ 11-13 (affirming
dismissal of administrative appeal filed by non-attorney on behalf of limited liability
company).
       {¶ 12} Pond's 12 assignments of error in case No. 21AP-559 generally raise two
issues: (1) challenges to the denial of his motions for joinder and (2) challenges to the trial
court's order striking his filings. We will address each of these issues in turn.
       {¶ 13} Pond's second, seventh, eighth, and ninth assignments of error effectively
challenge the trial court's denial of his motions for joinder. The trial court entered an order
denying Pond's first motion to join as a third-party defendant. The trial court did not
expressly deny Pond's second motion to join as a third-party defendant, but because the
motion was filed on February 11, 2020, it was stricken by the trial court's February 13, 2020
order striking all filings submitted by Pond.
       {¶ 14} Although Pond captioned his motions as motions to join, they are more
properly construed as motions to intervene. Pond was not named in the complaint as a
defendant, but he sought to become a party to the action. "Civ.R. 24 allows a non-party to
file a motion to intervene and contains specific requirements for such a motion." Whitehall
v. Olander, 10th Dist. No. 14AP-6, 2014-Ohio-4066, ¶ 27. See also 1970 Staff Note, Civ.R.
24 ("Intervention under Rule 24 'rounds out' joinder of parties theories of the rules of
procedure. Thus, a potential party who is not a party to the action may, under certain
circumstances and by his own initiative, intervene in the action as a party."); Eaton Natl.
Bank & Trust Co. v. LNG Resources, LLC, 10th Dist. No. 08AP-829, 2009-Ohio-1186, ¶ 5
("[I]t is well-established that a non-party to an action who claims an interest relating to the
property or transaction, which is the subject of the action and who is so situated that
disposition of the action may as a practical matter impair or impede his ability to protect
that interest, may file a motion to intervene pursuant to Civ.R. 24(A)."). Accordingly, we
will consider whether the trial court erred by denying Pond's attempts to intervene as a
party in the case.
Nos. 21AP-558 & 21AP-559                                                                      6


       {¶ 15} We review denial of a motion to intervene for abuse of discretion. Whitehall
at ¶ 34. See also State ex rel. Merrill v. Ohio Dept. of Natural Resources, 130 Ohio St.3d
30, 2011-Ohio-4612, ¶ 41 ("Whether intervention is granted as of right or by permission,
the standard of review is whether the trial court abused its discretion in allowing
intervention."). An abuse of discretion occurs when a decision is unreasonable, arbitrary,
or unconscionable. Whitehall at ¶ 34. Generally, we construe Civ.R. 24 liberally to permit
intervention. Id.
       {¶ 16} Civ.R. 24(A) addresses intervention by right, providing that upon timely
application anyone shall be permitted to intervene in an action when a statute confers an
unconditional right to intervene or when the applicant claims an interest relating to the
property or transaction that is the subject of the action and is so situated that disposition of
the action may impair or impede his ability to protect that interest. Civ. R. 24(B) addresses
permissive intervention, providing that upon timely application anyone may be permitted
to intervene in an action when a statute confers a conditional right to intervene or when the
applicant's claim or defense and the main action have a question of law or fact in common.
       {¶ 17} Pond's second motion to join asserted that he and PFMC had been injured by
the same circumstances, transactions, and occurrences, and that his claims shared many of
the same questions of law with the claims of PFMC. Therefore, Pond's motions are most
accurately construed as motions for permissive intervention under Civ.R. 24(B), because
Pond alleged his claims had questions of law and fact in common with Nigh Law's claims
and PFMC's counterclaims.
       {¶ 18} In exercising its discretion over a motion for permissive intervention, a court
"shall consider whether the intervention will unduly delay or prejudice the adjudication of
the rights of the original parties." Civ.R. 24(B). We have held that "a different standard
applies depending upon whether [a] proposed intervenor has a right to intervene or may
only do so permissively." HER, Inc. ex rel. Stonebridge Corp. v. Parenteau, 153 Ohio
App.3d 704, 2003-Ohio-4370, ¶ 14 (10th Dist.). When there is a right to intervene, "the
scales tip in favor of allowing intervention despite the existence of conditions which might
otherwise militate against intervention."      Id.   Conversely, where an individual seeks
permissive intervention, courts may weigh those factors differently. See id. at ¶ 13, quoting
Likover v. Cleveland, 60 Ohio App.2d 154, 159 (8th Dist.1978) ("Intervention as of right
Nos. 21AP-558 & 21AP-559                                                                                 7


may be granted at a time in the proceedings when permissive intervention would not. That
is, in cases of permissive intervention, greater consideration may be given to undue delay
or prejudice in adjudicating the rights of the original parties, whereas in cases of
intervention of right, the court may give the greater consideration to possible prejudice to
the intervenor in protecting his interest if intervention is not granted.").
        {¶ 19} In this case, Pond's motions to join indicate his primary reason for seeking to
become a party was to represent the interests of PFMC. In his first motion to join, Pond
sought to become a party "to be able to state the facts of the case as to what happened to
Pond Family Medical Center Inc., due to the acts and the omissions and overall legal
malpractice of Joe Nigh." (Nov. 26, 2019 Mot. to Join at 1.) Pond asserted in his second
motion to join that "[w]ithout David Pond to state the case or argue the case, Pond Family
Medical Center Inc., will be without a voice in this pending litigation, which would be
further injustice to the damage caused by the negligence and malpractice of Joseph Nigh."
(Feb. 11, 2020 Mot. to Join at 2.) As discussed below, as a non-attorney, Pond could not
act pro se on behalf of PFMC.
        {¶ 20} To the extent Pond sought to become a party so that he could assert claims in
his individual capacity, those claims would have substantially increased the complexity and
risk of confusion of the issues in the case. For example, the amended counterclaim asserted
that alleged malpractice by Nigh Law caused the closure of PFMC and resulted in the loss
of Pond's medical license and future earnings.2 Under these circumstances, we cannot find
that the trial court abused its discretion by denying permissive intervention. See George v.
Realty One Property Mgmt., 8th Dist. No. 78929 (Sept. 6, 2001) (concluding the trial court
did not abuse its discretion by denying permissive intervention because "[e]ven if there
might be some common factual and legal issues, the potential confusion involved in the
litigation of differing claims and damages suffered by each plaintiff would militate against
the intervention of multiple plaintiffs").
        {¶ 21} Additionally, although Pond separately filed a counterclaim and amended
counterclaim in the trial court proceedings, neither of his motions to join was accompanied
by a pleading setting forth the proposed counterclaims that he would bring in his individual

2 We note that Pond has filed a complaint in the Franklin County Court of Common Pleas against Joseph Nigh
and Nigh Law. Pond v. Nigh, Franklin C.P.C. No. 21CV-7431. The complaint in that case asserts substantially
similar claims to those asserted in the counterclaims he sought to file in the present case.
Nos. 21AP-558 & 21AP-559                                                                     8


capacity if intervention was granted. Civ.R. 24(C) provides that a motion to intervene "shall
be accompanied by a pleading * * * setting forth the claim or defense for which intervention
is sought." "[D]enial of [a] motion to intervene is warranted on the basis of a failure to
comply with the pleading requirement alone." Whitehall at ¶ 35, citing State ex rel. Sawicki
v. Court of Common Pleas of Lucas Cty., 121 Ohio St.3d 507, 2009-Ohio-1523, ¶ 21-22.
       {¶ 22} Because the trial court did not abuse its discretion by denying Pond's motions
to join, we overrule his second, seventh, eighth, and ninth assignments of error.
       {¶ 23} Pond's first, third, fourth, fifth, sixth, tenth, eleventh, and twelfth
assignments of error challenge the trial court's orders striking his filings or allege error in
not granting motions that were stricken. The February 13, 2020 order struck all of Pond's
filings and advised him that any future filings on behalf of PFMC would be summarily
dismissed. Pursuant to that order, the trial court's October 8, 2021 order struck all Pond's
subsequent filings on behalf of PFMC. Pond generally argues the trial court abused its
discretion by striking his filings or by failing to grant certain motions he filed.
       {¶ 24} A trial court has inherent power to manage its docket and we review a trial
court decision granting a motion to strike for abuse of discretion. Brisco v. U.S. Restoration
& Remodeling, Inc., 10th Dist. No. 14AP-533, 2015-Ohio-3567, ¶ 11. Thus, we must
determine whether the trial court's orders striking Pond's filings were unreasonable,
arbitrary, or unconscionable Id.
       {¶ 25} Pond alleges the trial court ignored the fact that his filings were made in his
individual capacity and not on behalf of PFMC. However, there is nothing in the record
establishing that Pond was ever a party to the case in his individual capacity. Pond was not
named in the complaint as a defendant. The complaint named John and Jane Doe
defendants, but Pond was never substituted in place of those unknown defendants. See
Civ.R. 15(D) ("When the plaintiff does not know the name of a defendant, that defendant
may be designated in a pleading or proceeding by any name and description. When the
name is discovered, the pleading or proceeding must be amended accordingly."). The Doe
defendants were ultimately dismissed pursuant to a motion filed by Nigh Law. As explained
above, Pond's motions to join or intervene as a party were properly denied.
       {¶ 26} Moreover, it is apparent that many of Pond's filings were made on behalf of
PFMC. Pond filed the counterclaim using the title of president of PFMC and indicated the
Nos. 21AP-558 & 21AP-559                                                                  9


counterclaim was filed on behalf of PFMC. As explained above in the context of Pond's
notice of appeal in case No. 21AP-558, a non-attorney may not represent a corporation in
litigation. See State ex rel. Army of the Twelve Monkeys v. Warren Cty. Court of Common
Pleas, 156 Ohio St.3d 346, 2019-Ohio-901, ¶ 6 ("With rare exceptions that are not
applicable here, a corporation is not permitted to maintain litigation and appear in court
represented by nonattorney corporate officers or agents."); Cleveland Bar Assn. v.
Pearlman, 106 Ohio St.3d 136, 2005-Ohio-4107, ¶ 8 ("It is the ordinary rule that a
corporation may not litigate or appear in court represented by nonlawyer corporate officers
or agents."); Union Sav. Assn. at syllabus ("A corporation cannot maintain litigation in
propria persona, or appear in court through an officer of the corporation or an appointed
agent not admitted to the practice of law."). Accordingly, Ohio courts have held that "any
filing by a non-attorney on a corporation's behalf is a nullity and may be stricken from the
record." Smith v. Mighty Distrib. of S.W., PA, Inc., 11th Dist. No. 2004-T-0056, 2005-
Ohio-1689, ¶ 10. See also Geiger at ¶ 9 ("[C]ourts have held that a complaint or other
pleading undertaken on behalf of a corporation by a non-attorney is a nullity."). Although
Pond may have been an officer of PFMC, he is not an attorney and is not licensed to practice
law in Ohio. Therefore, Pond could not act pro se on behalf of PFMC in the trial court. The
trial court did not abuse its discretion by striking Pond's filings on behalf of PFMC or by
refusing to grant motions Pond filed on behalf of PFMC. Accordingly, we overrule Pond's
first, third, fourth, fifth, sixth, tenth, eleventh, and twelfth assignments of error.
IV. CONCLUSION
       {¶ 27} For the foregoing reasons, we dismiss the appeal in case No. 21AP-558 and
overrule Pond's 12 assignments of error in case No. 21AP-559. We affirm the judgment of
the Franklin County Court of Common Pleas.
                                                              Appeal dismissed in 21AP-558;
                                                             judgment affirmed in 21AP-559.
                             KLATT and MENTEL, JJ., concur.
                                      _____________